UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	March 31, 2015 Item 1. Schedule of Investments: Putnam VT Research Fund The fund's portfolio 3/31/15 (Unaudited) COMMON STOCKS (98.5%) (a) Shares Value Aerospace and defense (6.1%) Airbus Group NV (France) 1,149 $74,663 Bombardier, Inc. Class B (Canada) (S) 119,816 236,501 Embraer SA ADR (Brazil) 82 2,522 General Dynamics Corp. 1,205 163,555 Honeywell International, Inc. 4,613 481,182 L-3 Communications Holdings, Inc. 6,498 817,383 Meggitt PLC (United Kingdom) 10,031 81,497 Northrop Grumman Corp. 4,072 655,429 Raytheon Co. 3,845 420,066 United Technologies Corp. 3,522 412,778 Airlines (0.8%) American Airlines Group, Inc. 3,984 210,276 Spirit Airlines, Inc. (NON) 3,081 238,346 Banks (5.7%) Bank of America Corp. 32,750 504,023 Citigroup, Inc. 14,071 724,938 JPMorgan Chase & Co. 14,806 896,947 KeyCorp 14,305 202,559 Regions Financial Corp. 17,138 161,954 Wells Fargo & Co. 12,077 656,989 Beverages (1.6%) Coca-Cola Co. (The) 8,209 332,875 PepsiCo, Inc. 5,872 561,481 Biotechnology (3.4%) Biogen (NON) 1,163 491,065 Celgene Corp. (NON) 4,579 527,867 Gilead Sciences, Inc. (NON) 7,993 784,353 Retrophin, Inc. (NON) 2,720 65,171 Building products (0.8%) Allegion PLC (Ireland) 1,930 118,058 CaesarStone Sdot-Yam, Ltd. (Israel) (S) 1,606 97,500 Fortune Brands Home & Security, Inc. 5,269 250,172 Capital markets (2.9%) AllianceBernstein Holding LP (Partnership shares) 2,057 63,500 Ameriprise Financial, Inc. 1,508 197,307 Carlyle Group LP (The) 6,123 165,933 Charles Schwab Corp. (The) 13,379 407,257 Goldman Sachs Group, Inc. (The) 1,565 294,173 Invesco, Ltd. 1,960 77,792 KKR & Co. LP 10,492 239,323 Morgan Stanley 2,123 75,770 State Street Corp. 910 66,912 Chemicals (3.5%) Air Products & Chemicals, Inc. 614 92,886 Axalta Coating Systems, Ltd. (NON) 6,536 180,524 Axiall Corp. 1,201 56,375 CF Industries Holdings, Inc. 421 119,429 Croda International PLC (United Kingdom) 1,382 56,097 Dow Chemical Co. (The) 3,312 158,910 E.I. du Pont de Nemours & Co. 3,497 249,931 Huntsman Corp. 3,316 73,516 Monsanto Co. 2,315 260,530 Praxair, Inc. 814 98,282 Sherwin-Williams Co. (The) 1,094 311,243 Symrise AG (Germany) 3,582 226,565 Tronox, Ltd. Class A 557 11,324 Commercial services and supplies (0.5%) Rollins, Inc. 3,895 96,323 Tyco International PLC 4,435 190,971 Communications equipment (0.8%) Arista Networks, Inc. (NON) (S) 786 55,437 QUALCOMM, Inc. 5,538 384,005 Construction materials (0.1%) Martin Marietta Materials, Inc. 176 24,605 Vulcan Materials Co. 395 33,299 Consumer finance (0.8%) American Express Co. 2,047 159,912 Capital One Financial Corp. 1,092 86,071 Discover Financial Services 3,918 220,779 Containers and packaging (0.4%) Packaging Corp. of America 835 65,289 Sealed Air Corp. 2,703 123,149 Smurfit Kappa Group PLC (Ireland) 729 20,539 Diversified consumer services (0.2%) Bright Horizons Family Solutions, Inc. (NON) 1,634 83,775 Diversified financial services (0.7%) Berkshire Hathaway, Inc. Class B (NON) 1,467 211,717 CME Group, Inc. 1,892 179,191 Diversified telecommunication services (0.8%) Verizon Communications, Inc. 8,844 430,084 Electric utilities (1.3%) American Electric Power Co., Inc. 2,683 150,919 Edison International 3,030 189,284 Exelon Corp. 7,815 262,662 NextEra Energy, Inc. 1,166 121,322 Electrical equipment (0.2%) Hubbell, Inc. Class B 956 104,797 Electronic equipment, instruments, and components (0.1%) Anixter International, Inc. (NON) 602 45,830 Energy equipment and services (1.1%) Baker Hughes, Inc. 2,613 166,135 Halliburton Co. 2,663 116,852 Schlumberger, Ltd. 3,823 318,991 Food and staples retail (1.9%) Costco Wholesale Corp. 1,685 255,269 CVS Health Corp. 3,765 388,586 Diplomat Pharmacy, Inc. (NON) 1,428 49,380 Wal-Mart Stores, Inc. 1,934 159,072 Walgreens Boots Alliance, Inc. 1,902 161,061 Food products (2.0%) Freshpet, Inc. (NON) (S) 1,034 20,091 Hershey Co. (The) 648 65,390 JM Smucker Co. (The) 943 109,133 Keurig Green Mountain, Inc. 2,449 273,627 Kraft Foods Group, Inc. 2,377 207,072 McCormick & Co., Inc. (non-voting shares) 353 27,227 Mead Johnson Nutrition Co. 1,163 116,916 Mondelez International, Inc. Class A 5,901 212,967 Pinnacle Foods, Inc. 1,750 71,418 Health-care equipment and supplies (2.1%) Abbott Laboratories 1,304 60,414 Baxter International, Inc. 17 1,165 Becton Dickinson and Co. 1,224 175,754 Boston Scientific Corp. (NON) 10,587 187,919 C.R. Bard, Inc. 985 164,840 Cooper Cos., Inc. (The) 350 65,597 Medtronic PLC 5,190 404,768 Zimmer Holdings, Inc. 872 102,477 Health-care providers and services (2.7%) Aetna, Inc. 672 71,588 AmerisourceBergen Corp. 526 59,790 Anthem, Inc. 777 119,977 Cardinal Health, Inc. 2,652 239,396 Cigna Corp. 2,158 279,332 Express Scripts Holding Co. (NON) 1,361 118,094 HCA Holdings, Inc. (NON) 1,593 119,841 McKesson Corp. 1,109 250,856 Premier, Inc. Class A (NON) 2,786 104,698 Universal Health Services, Inc. Class B 1,030 121,241 Health-care technology (0.2%) Castlight Health, Inc. Class B (NON) (S) 12,506 97,047 Cerner Corp. (NON) 418 30,623 Hotels, restaurants, and leisure (1.9%) Hilton Worldwide Holdings, Inc. (NON) 5,262 155,860 Penn National Gaming, Inc. (NON) (S) 5,751 90,061 Restaurant Brands International LP (Units) (Canada) (NON) 12 439 Restaurant Brands International, Inc. (Canada) (NON) (S) 2,398 92,107 Starbucks Corp. 1,795 169,987 Vail Resorts, Inc. 994 102,799 Wyndham Worldwide Corp. 1,463 132,358 Wynn Resorts, Ltd. 971 122,229 Yum! Brands, Inc. 1,939 152,638 Household durables (0.3%) PulteGroup, Inc. 3,448 76,649 Whirlpool Corp. 446 90,119 Household products (0.8%) Energizer Holdings, Inc. 1,833 253,046 Kimberly-Clark Corp. 1,515 162,272 Independent power and renewable electricity producers (0.9%) Calpine Corp. (NON) 8,049 184,081 NextEra Energy Partners LP 1,797 78,745 NRG Energy, Inc. 9,703 244,419 Industrial conglomerates (0.1%) Siemens AG (Germany) 715 77,409 Insurance (2.4%) American International Group, Inc. 7,246 397,008 Assured Guaranty, Ltd. 7,673 202,490 Genworth Financial, Inc. Class A (NON) 17,969 131,353 Hartford Financial Services Group, Inc. (The) 6,493 271,537 MetLife, Inc. 1,110 56,111 Prudential PLC (United Kingdom) 9,333 231,087 Internet and catalog retail (2.1%) Amazon.com, Inc. (NON) 1,577 586,802 Ctrip.com International, Ltd. ADR (China) (NON) 2,702 158,391 Groupon, Inc. (NON) 5,251 37,860 Priceline Group, Inc. (The) (NON) 301 350,409 Internet software and services (4.6%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 2,902 241,562 AOL, Inc. (NON) 1,405 55,652 Equinix, Inc. (R) 342 79,635 Facebook, Inc. Class A (NON) 8,584 705,734 Google, Inc. Class A (NON) 8 4,438 Google, Inc. Class C (NON) 1,931 1,058,188 GrubHub, Inc. (NON) 804 36,494 Pandora Media, Inc. (NON) 1,592 25,806 Tencent Holdings, Ltd. (China) 4,950 93,578 Yahoo!, Inc. (NON) 4,894 217,465 IT Services (1.7%) Computer Sciences Corp. 1,001 65,345 Fidelity National Information Services, Inc. 2,056 139,931 MasterCard, Inc. Class A 3,271 282,582 Visa, Inc. Class A 6,840 447,404 Leisure products (0.1%) Brunswick Corp. 1,263 64,981 Life sciences tools and services (0.5%) Agilent Technologies, Inc. 3,739 155,355 Thermo Fisher Scientific, Inc. 355 47,691 Waters Corp. (NON) 571 70,987 Machinery (0.6%) Manitowoc Co., Inc. (The) 3,901 84,106 Oshkosh Corp. 1,939 94,604 Pall Corp. (S) 1,219 122,375 Media (4.8%) CBS Corp. Class B (non-voting shares) 3,045 184,618 Charter Communications, Inc. Class A (NON) 1,333 257,416 Comcast Corp. Class A 9,271 523,533 DISH Network Corp. Class A (NON) 3,839 268,960 Liberty Global PLC Ser. C (United Kingdom) (NON) 5,598 278,836 Live Nation Entertainment, Inc. (NON) 7,296 184,078 Time Warner Cable, Inc. 348 52,158 Time Warner, Inc. 4,612 389,437 Walt Disney Co. (The) 4,618 484,382 Metals and mining (0.4%) Agnico-Eagle Mines, Ltd. (Canada) 506 14,138 Alcoa, Inc. 1,021 13,191 Allegheny Technologies, Inc. 975 29,260 Freeport-McMoRan, Inc. (Indonesia) 2,024 38,355 Goldcorp, Inc. (Canada) 390 7,067 Hi-Crush Partners LP (Units) 993 34,825 Newmont Mining Corp. 411 8,923 Nucor Corp. 1,110 52,758 Steel Dynamics, Inc. 598 12,020 Multi-utilities (0.6%) PG&E Corp. 3,860 204,850 Sempra Energy 1,299 141,617 Multiline retail (0.6%) Dollar General Corp. (NON) 2,584 194,782 Macy's, Inc. 1,932 125,406 Oil, gas, and consumable fuels (6.6%) Anadarko Petroleum Corp. 3,502 290,001 Antero Resources Corp. (NON) 1,845 65,165 Cabot Oil & Gas Corp. 2,993 88,383 Cheniere Energy, Inc. (NON) 662 51,239 CONSOL Energy, Inc. 641 17,877 EnCana Corp. (Canada) 3,378 37,665 Energen Corp. 517 34,122 EOG Resources, Inc. 7,768 712,248 EP Energy Corp. Class A (NON) (S) 3,476 36,428 Exxon Mobil Corp. 13,167 1,119,195 Gaztransport Et Technigaz SA (France) 1,874 110,584 Genel Energy PLC (United Kingdom) (NON) 7,091 49,462 Gulfport Energy Corp. (NON) 1,275 58,535 MarkWest Energy Partners LP 1,862 123,078 Plains All American Pipeline LP 207 10,095 QEP Resources, Inc. 2,939 61,278 Royal Dutch Shell PLC ADR (United Kingdom) 2,488 148,409 Suncor Energy, Inc. (Canada) 1,468 42,939 Total SA ADR (France) (S) 6,309 313,305 Valero Energy Corp. 2,769 176,164 Whiting Petroleum Corp. (NON) 1,714 52,963 Paper and forest products (0.1%) Boise Cascade Co. (NON) 785 29,406 Personal products (1.1%) Avon Products, Inc. 16,277 130,053 Coty, Inc. Class A (NON) (S) 8,551 207,533 Estee Lauder Cos., Inc. (The) Class A 3,274 272,266 Pharmaceuticals (6.5%) AbbVie, Inc. 6,681 391,106 Actavis PLC (NON) 2,446 728,009 Bristol-Myers Squibb Co. 7,709 497,231 Eli Lilly & Co. 4,480 325,472 Endo International PLC (NON) 858 76,963 Johnson & Johnson 2,722 273,833 Merck & Co., Inc. 6,661 382,874 Mylan NV (NON) 3,990 236,807 Perrigo Co. PLC 1,808 299,314 Pfizer, Inc. 10,268 357,224 Real estate investment trusts (REITs) (2.7%) Altisource Residential Corp. (R) 1,259 26,263 American Tower Corp. (R) 3,832 360,783 AvalonBay Communities, Inc. (R) 757 131,907 Boston Properties, Inc. (R) 815 114,491 Equity Lifestyle Properties, Inc. (R) 1,180 64,841 Essex Property Trust, Inc. (R) 266 61,153 Federal Realty Investment Trust (R) 159 23,406 Gaming and Leisure Properties, Inc. (R) 3,256 120,049 General Growth Properties (R) 3,650 107,858 Pebblebrook Hotel Trust (R) 557 25,939 Plum Creek Timber Co., Inc. (R) 698 30,328 Prologis, Inc. (R) 974 42,427 Public Storage (R) 325 64,071 Simon Property Group, Inc. (R) 651 127,362 Urban Edge Properties (R) 320 7,584 Ventas, Inc. (R) 1,547 112,962 Vornado Realty Trust (R) 477 53,424 Real estate management and development (0.3%) Marcus & Millichap, Inc. (NON) 725 27,173 RE/MAX Holdings, Inc. Class A 4,013 133,272 Road and rail (1.2%) Canadian Pacific Railway, Ltd. (Canada) 304 55,661 Genesee & Wyoming, Inc. Class A (NON) 1,057 101,937 Union Pacific Corp. 4,632 501,692 Semiconductors and semiconductor equipment (3.5%) Avago Technologies, Ltd. 2,638 334,973 Broadcom Corp. Class A 6,092 263,753 Canadian Solar, Inc. (Canada) (NON) 888 29,650 Intel Corp. 12,881 402,789 Micron Technology, Inc. (NON) 11,375 308,604 NXP Semiconductor NV (NON) 942 94,539 Skyworks Solutions, Inc. 1,514 148,811 Synaptics, Inc. (NON) (S) 620 50,409 Texas Instruments, Inc. 4,575 261,621 Software (3.2%) Activision Blizzard, Inc. 3,599 81,787 Microsoft Corp. 19,394 788,463 Mobileye NV (Israel) (NON) (S) 843 35,431 Oracle Corp. 11,566 499,073 Salesforce.com, Inc. (NON) 4,609 307,927 TiVo, Inc. (NON) 2,817 29,888 Specialty retail (2.5%) Advance Auto Parts, Inc. 410 61,373 Bed Bath & Beyond, Inc. (NON) 2,095 160,844 Five Below, Inc. (NON) (S) 4,683 166,574 GameStop Corp. Class A 23 873 Gap, Inc. (The) 3,201 138,699 GNC Holdings, Inc. Class A 545 26,743 Home Depot, Inc. (The) 3,416 388,092 Michaels Cos., Inc. (The) (NON) 2,240 60,614 Office Depot, Inc. (NON) 2,362 21,730 Tiffany & Co. 1,344 118,285 TJX Cos., Inc. (The) 3,138 219,817 Ulta Salon, Cosmetics & Fragrance, Inc. (NON) 145 21,873 Technology hardware, storage, and peripherals (4.9%) Apple, Inc. 17,218 2,142,436 EMC Corp. 2,327 59,478 Hewlett-Packard Co. 4,284 133,489 SanDisk Corp. 1,918 122,023 Western Digital Corp. 2,476 225,341 Textiles, apparel, and luxury goods (1.3%) Hanesbrands, Inc. 4,150 139,067 Michael Kors Holdings, Ltd. (NON) 2,488 163,586 NIKE, Inc. Class B 2,735 274,403 Tumi Holdings, Inc. (NON) (S) 5,479 134,016 Tobacco (1.0%) Philip Morris International, Inc. 7,412 558,346 Trading companies and distributors (0.3%) HD Supply Holdings, Inc. (NON) 4,662 145,245 Water utilities (0.2%) American Water Works Co., Inc. 1,597 86,574 Total common stocks (cost $46,078,284) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value Oportun Financial Corp. Ser. H, zero % cv. pfd. (acquired 2/6/15, cost $39,489) (Private) (F) (RES) (NON) 13,869 $35,540 United Technologies Corp. $3.75 cv. pfd. 850 52,309 Total convertible preferred stocks (cost $81,989) SHORT-TERM INVESTMENTS (4.8%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) Shares 1,707,706 $1,707,706 Putnam Short Term Investment Fund 0.09% (AFF) Shares 630,968 630,968 SSgA Prime Money Market Fund Class N 0.02% (P) Shares 230,000 230,000 U.S. Treasury Bills with an effective yield of 0.03%, April 9, 2015 (SEG) $55,000 55,000 Total short-term investments (cost $2,623,674) TOTAL INVESTMENTS Total investments (cost $48,783,947) (b) FORWARD CURRENCY CONTRACTS at 3/31/15 (aggregate face value $6,219,591) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Canadian Dollar Buy 4/15/15 $343,559 $363,222 $(19,663) Swiss Franc Buy 6/17/15 138,113 140,359 (2,246) Citibank, N.A. British Pound Buy 6/17/15 147,077 152,473 (5,396) Euro Sell 6/17/15 1,214,678 1,268,369 53,691 Credit Suisse International Canadian Dollar Sell 4/15/15 123,151 132,085 8,934 Euro Buy 6/17/15 160,056 167,170 (7,114) Swiss Franc Sell 6/17/15 107,971 109,823 1,852 Deutsche Bank AG British Pound Buy 6/17/15 338,929 351,386 (12,457) Euro Sell 6/17/15 137,882 144,027 6,145 HSBC Bank USA, National Association Canadian Dollar Buy 4/15/15 162,069 173,832 (11,763) Euro Sell 6/17/15 165,868 173,198 7,330 JPMorgan Chase Bank N.A. British Pound Sell 6/17/15 1,177,060 1,220,286 43,226 Canadian Dollar Sell 4/15/15 646,541 693,812 47,271 Euro Buy 6/17/15 426,241 445,266 (19,025) Norwegian Krone Sell 6/17/15 101,161 105,690 4,529 State Street Bank and Trust Co. Euro Buy 6/17/15 211,075 211,849 (774) WestPac Banking Corp. Canadian Dollar Sell 4/15/15 190,173 192,042 1,869 Euro Sell 6/17/15 167,268 174,702 7,434 Total FUTURES CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) S&P 500 Index E-Mini (Long) 6 $618,240 Jun-15 $8,643 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International units 156 $— 12/1/15 3 month USD-LIBOR-BBA minus 50 bp Russell 2000 Total Return Index $(9,177) JPMorgan Chase Bank N.A. baskets 1,601 — 7/16/15 (3 month USD-LIBOR-BBA plus 30 bp) A basket (JPCMPTMD) of common stocks 19,577 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points OTC Over-the-counter Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through March 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $54,726,186. (b) The aggregate identified cost on a tax basis is $48,976,547, resulting in gross unrealized appreciation and depreciation of $9,084,102 and $1,448,996, respectively, or net unrealized appreciation of $7,635,106. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $35,540, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $865,334 $3,004,283 $3,238,649 $107 $630,968 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $1,707,706, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $1,661,631. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $45,077 to cover certain derivative contracts. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund used futures contracts to manage exposure to market risk and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $42,605 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $7,507,659 $— $— Consumer staples 4,595,081 — — Energy 4,041,067 160,046 — Financials 8,286,839 231,087 — Health care 8,486,739 — — Industrials 5,601,479 233,569 — Information technology 10,165,993 93,578 — Materials 2,099,235 303,201 — Telecommunication services 430,084 — — Utilities 1,664,473 — — Total common stocks — Convertible preferred stocks — 52,309 35,540 Short-term investments 860,968 1,762,706 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $103,843 $— Futures contracts 8,643 — — Total return swap contracts — 10,400 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$182,281	$78,438 Equity contracts	28,220	9,177 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Futures contracts (number of contracts)6 Forward currency contracts (contract amount)$6,000,000 OTC total return swap contracts (notional)$1,100,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. WestPac Banking Corp. Total Assets: OTC Total return swap contracts*# $— $— $— $— $— $— $19,577 $— $— $— $19,577 Futures contracts§ — Forward currency contracts# — 53,691 10,786 6,145 — 7,330 95,026 — — 9,303 182,281 Total Assets $— $53,691 $10,786 $6,145 $— $7,330 $114,603 $— $— $9,303 $201,858 Liabilities: OTC Total return swap contracts*# $— $— $— $— $9,177 $— $— $— $— $— $9,177 Futures contracts§ — 4,440 — — 4,440 Forward currency contracts# 21,909 5,396 7,114 12,457 — 11,763 19,025 — 774 — 78,438 Total Liabilities $21,909 $5,396 $7,114 $12,457 $9,177 $11,763 $19,025 $4,440 $774 $— $92,055 Total Financial and Derivative Net Assets $(21,909) $48,295 $3,672 $(6,312) $(9,177) $(4,433) $95,578 $(4,440) $(774) $9,303 $109,803 Total collateral received (pledged)##† $— $48,295 $— $— $— $— $95,578 $— $— $— Net amount $(21,909) $— $3,672 $(6,312) $(9,177) $(4,433) $— $(4,440) $(774) $9,303 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2015
